Title: To Thomas Jefferson from Chandler Price, 20 November 1807
From: Price, Chandler
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philad. Novemr. 20. 1807
                        
                        The turn which the late trials for Treason &c has taken would deter me from troubleing you on that
                            subject. but that I consider it a duty I owe to you & my Country to prevent in as much as I can the renewal of the like
                            projects.
                        I have reason to beleive many of those Persons implicated with Burr, are about to rendevous at New Orleans
                            again
                        My Ship Orleans—Captain Toby is to sail in a few days
                            for Orleans. and Mr. rather Doctor Bollman, with two others whose names he did not mention, applied for a Passage on board
                            her—but certainly room could not be found in my Ship for men, who I beleive to have plotted & will again plot treason
                            against our Country—their are other vessels goeing for that City in a few days—one tomorrow—in which these men will no
                            doubt be admitted—
                        As trifling as this circumstance may appear I consider it my duty to communicate it 
                  I am with high respect
                            Sir Your Excellency’s Most Obed Serv
                        
                            Chand. Price
                            
                        
                    